oO fe NIN DO HO Fe WD LB eS

NY NY NY NY NY NY NY YY VY
oa a Ak OND SF SF CH AAA ANH = SS

 

 

Edward W. Swanson, SBN 159859
August Gugelmann, SBN 240544
SWANSON & McNAMARA LLP
300 Montgomery Street, Suite 1100
San Francisco, California 94104
Telephone: (415) 477-3800
Facsimile: (415) 477-9010

Attorneys for Defendant ANA ROSARIO

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. CR 18-0259 BLF
Plaintiff, fPROPOSED}] SEALING ORDER
Vs.
ANA ROSARIO,
Defendant.

 

For good cause shown, it is hereby ordered that the Stipulation Regarding Specific
Contents of Alleged Trade Secret Documents Allegedly Possessed by Ana Rosario shall be filed

under seal and not unsealing without further order of this Court.

Dated: DAB WF

 

 

 
